DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-10, 12-14, 16-31, 42-46, 48, 50-51, and 58-68 are canceled.
Claims 11, 32, 34-38, 49, and 52-57 are withdrawn.
Claims 1-2, 15, 33, 39-41, 47, and 69-70 are under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2021 and 12/22/2021 are being considered by the examiner.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1-2, 15, 33, 39-41, 47, and 69-70 remain rejected under 35 U.S.C. 103 as being unpatentable over Tyo (WO2008/066729, published 06/05/2008) in view of Wallner (US6949514, published 09/27/2005), Hamdy (US2017/0239351, priority to 08/11/2014) and Liang (US2017/0290914, priority to 08/19/2014).
Applicant’s Arguments:  Claims 1-2, 8-9, 15, 33, 39-41, 47 and 69-70 are rejected under 35 U.S.C. §103(a) as allegedly obvious over Tyo (WO 2008/066729) in 
Applicant respectfully traverses the rejection for at least the following reasons.
The claims, as amended, generally encompass, inter alia, methods of treating prostate cancer comprising administering to a subject 400 micrograms to 600 micrograms per day of Talabostat or a pharmaceutically acceptable salt thereof in combination with Pembrolizumab.
Applicants respectfully submit that the combination of references fails to disclose or suggest each and every element of the claims, as amended.
Applicants respectfully submit that Tyo discloses methods for determining an impurity in a material comprising Formula I, wherein Formula I is talabostat mesylate. See Tyo at page 2, line 1, to page 3, lines 29. Tyo further discloses the invention embraces methods for treating cancer by administering any of the foregoing clinical formulations and compositions to a subject in need thereof in an effective amount to inhibit the cancer. In certain embodiments, the cancer may be non-small cell lung cancer, pancreatic cancer, melanoma (including metastatic melanoma), chronic lymphocytic leukemia, Non-Hodgkin's lymphoma, and breast cancer. Applicants submit that Tyo is silent with regard to treating prostate cancer as recited by the claims, as amended.
Tyo further discloses administering an anti-cancer chemotherapeutic agent to the subject prior to, at the same time as, and/or after the clinical formulation or composition of the invention. Examples of suitable chemotherapeutic agents include docetaxel (TAXOTERE), cisplatin, gemcitabine, pemetrexed (ALIMTA), erlotinib (TARCEVA), gefitinib IRESSA), temozolomide (TEMODAR), carboplatin, cyclophosphamide or 
Accordingly, Applicants respectfully submit that Tyo is silent with respect to methods of treating prostate cancer much less methods of treating prostate cancer using Talabostat or a pharmaceutically acceptable salt thereof in combination with an anti-PD-1 antibody. Tyo also fails to disclose or suggest administering therapeutically effective amount of Talabostat or a pharmaceutically acceptable salt thereof from 400 micrograms to 600 micrograms per day.
Wallner does not remedy the deficiencies of Tyo. Wallner discloses the inhibition of cellular proliferation and angiogenesis in conditions characterized by abnormal, unwanted mammalian cell proliferation. See Wallner at col. 6, lines 30-42. Wallner fails to disclose or suggest methods of treating prostate cancer using Talabostat or a pharmaceutically acceptable salt thereof in combination with an anti-PD-1 antibody. Wallner provides a long laundry list of anti-cancer agents that can potentially be used in combination with talabostat. See Wallner, column 17, line 21- column 21, line 19. However, none of these anti-cancer agents is an anti- PD-1 antibody, much less Pembrolizumab.
Accordingly, the disclosure of Tyo in view of Wallner does not render the claims, as amended, obvious.
The office action then cites to Hamdy and Liang for the purpose of remedying the deficiencies of the disclosures of Tyo and Wallner. Neither Hamdy nor Liang teach or suggest that talabostat should be combined with a PD-1 inhibitor such as Pembrolizumab for treating prostate cancer. Hamdy discloses the use of a BTK inhibitor with a PD-1 
Pembrolizumab is listed in paragraphs [0293] to [0345] of Liang as an agent for use in combination with anti-human LAG3 antibodies to treat various cancers. However, at the time the invention, the art explicitly taught away from using anti-PD-1 antibodies to treat prostate cancer at all. Indeed, at the time of the invention, anti-PD-1 antibodies were known to have poor outcomes in treating prostate cancer as evidenced by Topalian and Martin, infra.
Topalian administered anti-PD-1 antibodies at a dose of 0.1 to 10.0 mg/ per kilogram of body weight every 2 weeks to patients with advanced melanoma, non-small-cell lung cancer, prostate cancer, renal-cell or colorectal cancer. See Topalian at page 3. Particularly, Topalian discloses testing five expansion cohorts of approximately 16 patients each of whom were enrolled at doses of 10.0 mg per kilogram for melanoma, non-small-cell lung cancer, renal-cell cancer, castration-resistant prostate cancer, and colorectal cancer. /d. at page 4. According to Topalian, “[n]o objective responses were observed in patients with colorectal or prostate cancer.” See Topalian at page 2446, 2™ col.
Martin also teaches away from using anti-PD-1 antibodies in prostate cancer. In a phase I trial, Martin found that none of 17 patients tested gave an objective response to anti-PD-1 antibody therapy: “phase I data from men with metastatic castrate-resistant prostate cancer (mCRPC) suggest that PD-1 blockade is less effective in prostate cancer 
Accordingly, based on the teachings in the art at the time of the invention, a skilled artisan reading Topalian and Martin would not have pursued an anti-PD-1 antibody-based therapy for prostate cancer at all.
Applicants respectfully submit that none of the cited references, alone or in combination, teach or suggest methods of treating prostate cancer in a subject by administering 400-600 microgram per day of Talabostat in combination with an anti-PD-1 antibody as recited by the claims, as amended.
Indeed, there was no reason for the skilled artisan to utilize the teachings of Tyo and Wallner in combination with Hamdy and Liang in methods for treating prostate cancer using the claimed combination therapy, because at the time of filing, anti-PD-1 antibodies were understood to exhibit no objective responses in patients with prostate cancer.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
First, the examiner outlines the reason the combination of references above still renders the claims above obvious.  Though Applicant has amended the claims to recite specifically treating prostate cancer with the recited combination therapy, this is obvious for the reasons of record and here.  Said another way, all discussions over and including the original rejection of record are incorporated here and merely added to with the discussions below.
Tyo does not teach prostate cancer is treated with talabostat mesylate.  

Taken together, it would have been obvious to treat prostate cancer with the species talabostat mesylate provided by Tyo as discussed previously, as the parent compound is taught for this purpose in the prior art and use of the mesylate will lead to predictable results based on said teaching.
Neither Tyo nor Wallner teaches that pembrolizumab can treat prostate cancer.
However, Hamdy teaches PD-1 inhibitors can treat prostate cancer (Paragraphs 0033-0035 and 1820).  One of ordinary skill in this art knew that pembrolizumab was a PD1 inhibitor before the filing of the instant application.  See paragraph 0240 of Hamdy.  
Liang teaches methods for treating prostate cancer comprising administering pembrolizumab (0304).  
Taken all together, the art clearly acknowledges that both talabostat and pembrolizumab can be used in regimens to treat prostate cancer.  Thus, the prior art teaches them for use for the same purpose.  It is therefore obvious to combine them in a regimen to treat prostate cancer for the same reason previously discussed based on Kerkhoven analysis as pancreatic cancer.  See page 25 of the action dated 11/26/2018 for example.  This combination will have the same advantages for prostate cancer as for pancreatic as discussed on page 26 of the action dated 11/26/2018.  
Furthermore, all doses of each agent recited in the claim will be determined by routine optimization as previously stated.  Also, Wallner teaches a physician can identify a function dose as stated on page 27 of the action dated 11/26/2018.  

Claim 47 recites only an intended result of the active steps of the obvious method and so this will necessarily occur since all steps are in said obvious method.  Claim 47 is examined as depending on claim 1 here as claim 9 is canceled.
With respect to Applicant’s arguments, these are not persuasive.
Tyo need not teach the prostate cancer target as this is provided by the other references as discussed above.  Importantly, no one reference above need teach the entire invention and to argue each does not is attacking them individually which is not a persuasive argument to obviate this rejection over their combined teachings.  Tyo is not used to teach prostate cancer or the specific doses of the claims.  Other references provide these as discussed.
Applicant then argues that Wallner does not teach the recited combination therapy.  This is not required as such is rendered obvious as discussed above.  Wallner does teach the talabostat therapy of prostate cancer.  See above.  
Hamdy and Liang are good for what they do teach and do not have to explicitly teach the combination therapy rendered obvious as above.
Applicant then argues that the prior art taught away from use of anti-PD1 antibodies to treat prostate cancer.  They cite Topalian and Martin to argue this point.  However, no teaching away is provided by either reference that is commensurate in scope with the claims.  Topalian used monotherapy to treat castration-resistant prostate cancer.  The instant claims involve use of a combotherapy and can be used against any type of prostate cancer, including those not so difficult to treat as that of Topalian.  In view of the 
Martin was published after the filing date sought by the instant application and so is not prior art that would influence the obviousness of the instant claims.  Martin was published online 08/11/2015.  For this reason alone, the arguments over this reference are not persuasive.  However, the same rebuttal is provided for Martin as was done for Topalian above.  Martin focuses on metastatic castrate-resistant prostate cancer and use of PD-1 blockade monotherapy against the same.  The treatment regimen is not the combotherapy claimed nor is the prostate cancer genus of instant claims commensurate in scope with the hard to treat species of Martin.  Thus, these arguments are not persuasive for these reasons also.  The prior art fails to teach the combination therapy claimed does not work against a prostate cancer, which can be one that expresses PDL1 and so has an active PD-1 signaling axis.  Thus, no teaching away is present.  Also, the monotherapy of PD-1 blockade is not taught to be ineffective against all prostate cancers, those of the claims here including those with an active PD-1 signaling axis as discussed above.  Therefore, there is no teaching away from use of PD-1 inhibition against prostate cancer in the prior art, including use of pembrolizumab for the same.   


New Objections
Claim Objections
Claims 15 and 33 are objected to because of the following informalities:  These claims depend on claims that already specify pembrolizumab and so there is no need to repeat this selection of anti-PD1 antibody therein.  For clarity, appropriate correction is required.

Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Here, the only difference in these claims is semantics and so this warning is made.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
This claim depends on a canceled claim and so its full scope is no longer clear.  This renders the metes and bounds of the claim indefinite and it is rejected here.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642